Exhibit 10.1

 

LOGO [g49075img001.jpg]

 

January 26, 2006

 

Mr. Malcolm Collins

1801 Oatlands Court

Wake Forest, NC 27587

 

Dear Malcolm:

 

I am delighted to extend to you an offer of employment with NCR Limited, 206
Marylebone Road, London, NW16LY, as the Senior Vice President, Financial
Solutions Group. In this position, you will report directly to me, and the other
terms of your offer are as follows.

 

Date of Commencement:

 

Your employment with NCR Limited will commence on March 1, 2006 (“Start Date”).

 

Remuneration:

 

Annual Base Salary: Your annual base salary is Two Hundred Thirty-seven Thousand
Seven Hundred and Nine GBP, or £237,709 per annum, (currently equal to $425,000,
calculated on a month-end currency rate of 1.7879 $US / GBP). Your salary will
be paid monthly on the 16th of each month via BACS for the current calendar
month and subject to adjustment for any lost time or National Insurance
deductions while on sickness absence, in the previous month, or for any
unauthorised absence.

 

Incentive Awards: You will be eligible to participate in NCR Corporation’s
Management Incentive Plan for Executive Officers (“MIP”), which provides
year-end incentive awards based on the success of NCR Corporation in meeting
annual performance objectives. For 2006, which has a payout in March 2007, you
are guaranteed an award of 100% of base pay. Per the approved terms of the MIP,
your role has a target MIP of 75% of annual base pay. Based on actual annual
performance, payout opportunities range from 0% to 200% of target amount. The
MIP also has an additional 25% base pay opportunity based on the achievement of
stretch order objectives.

 

Your annual performance and compensation review will be assessed and determined
in Q1 of each year by the Compensation & Human Resource Committee, and is
subject to approval by the NCR Board of Directors.

 

NCR Limited shall be entitled pursuant to the Employment Rights Act 1996, at any
time during the employment and upon or after its termination (howsoever arising)
to deduct from the Salary and/or any other sums due to you, any sums owed by you
to the Company.

 

Hiring Grant: You will receive an equity grant with a value equal $2,250,000
(which amount will be converted to GBP 30-days following your hire date), which
will be delivered as follows: 50% in NCR Corporation Stock Options and 50% in
Performance-based Restricted Shares.



--------------------------------------------------------------------------------

Malcolm Collins

January 26, 2006

Page 2

 

Stock Options: Effective as of the Start Date, NCR Corporation will grant you
nonqualified options to purchase approximately 74,424 shares of NCR Corporation
common stock (the “Options”), with a Black-scholes value of $1,125,000. The
Options will be subject to standard terms and conditions determined by the NCR
Corporation Compensation & Human Resource Committee. The Options will vest in
25% increments on each of the first four anniversaries of the Start Date,
subject to your continued employment with the Company on each such anniversary
date, and will have an expiration term of 10-years.

 

Termination Provisions: The Options shall fully vest and shall immediately
become exercisable with a one-year exercise period upon termination of your
employment due to death or permanent disability. Upon retirement, unvested
options are forfeited and vested options have a 3-year exercise period. Upon
termination due to a reduction-in-force (RIF) or voluntary resignation, unvested
options are forfeited and vested options have a 60-day exercise period.
Involuntary termination for Cause (gross misconduct) necessitates a forfeiture
of all outstanding awards.

 

Performance-based Restricted Shares: Effective as of your Start Date, NCR
Corporation will grant you 31,690 Performance-based Restricted Shares, with a
present value of $1,125,000. The Performance-based Restricted Shares will be
subject to standard terms and conditions determined by the NCR Corporation
Compensation & Human Resource Committee. The Performance-based Restricted Shares
are based on NCR Corporation’s performance over a 3-year term, as determined
through the achievement of NCR Corporation’s cumulative net operating profit.
Based on actual performance, participants can earn between 0% and 150% of the
targeted number of shares at the end of the 3-year cumulative time period.

 

Termination Provisions: Earned Performance-based Restricted Shares shall pro
rata vest and immediately become exercisable upon termination of your employment
due to death, permanent disability, reduction-in-force or retirement. Upon
termination or voluntary resignation, unvested Performance-based Restricted
Shares are forfeited. Involuntary termination for cause necessitates a
forfeiture of all outstanding awards.

 

Under NCR Corporation’s current long-term incentive program, in a
Change-in-Control (“CIC”) situation, the following treatment applies: (i) if the
continuing entity assumes, converts or replaces the equity awards, the awards
will continue according to their original terms. Performance awards are
converted to time-vesting restricted stock. If the individual is then
involuntarily terminated within 2 years of the CIC, the awards vest in full.
(ii) if the continuing entity is not going to continue the awards, they vest in
full at the time of the CIC. The provisions of NCR Corporation’s long-term
incentive program are subject to change by the NCR Corporation Compensation &
Human Resource Committee.

 

Relocation Allowance: You will receive a lump sum payment, paid on the 16th day
of the month following your Start Date, for Fifty-five Thousand Nine Hundred and
Thirty-one GBP, or £55,931. This payment will constitute restitution for all
direct and indirect items related to you and your family’s relocation to the UK
from your current residence. Should you terminate employment on a voluntary
basis within a year from date of hire, you are required to repay the Company the
entire payment of £55,931 within 30 days of your departure.

 

Collective Bargaining:

 

There is no collective agreement in force in respect of your employment.

 

Private Health Care:

 

As part of your benefits package NCR Limited will subscribe to Private Health
Insurance Cover for you and your family. Please note that there is a charge
levied by NCR Limited towards the cost differential between single and family
coverage. Full details will be sent to you under separate cover as part of the
flexible benefits pack.



--------------------------------------------------------------------------------

Malcolm Collins

January 26, 2006

Page 3

 

Flexible Benefits:

 

NCR Limited operates a programme of flexible benefits, which gives you the
opportunity to tailor your overall package to suit your individual needs. The
total value of all elements of your compensation will remain the same, but this
programme gives you the opportunity to influence the balance of your pay and
benefits, and to have more say in which benefits you receive. A summary of
“Individual Choice”, our flexible benefits programme, will be provided under
separate cover. Full details of the programme and an information leaflet will be
sent to you shortly after joining NCR Limited to assist you in making your
choices.

 

Pension Plan:

 

The NCR Defined Contribution Pension Plan (“Plan”) in the UK is a money purchase
pension arrangement Contracted-In to the State Earnings Related Pension Scheme.

 

New employees are automatically entered into the Plan with an option to opt out
should they wish to do so. The Plan has a flexible contribution rate which
includes matching contributions from the Company up to 5%.

 

The Plan includes a death benefit should a member die whilst employed of a lump
sum of three times annual base salary at the date of death payable to the
members dependants, and a prolonged disability arrangement should a member be
unable to continue working due to illness or disability.

 

The administrators, Fidelity Investments Life Insurance Ltd, write to new
employees shortly after their employment commences with full details of the Plan
including forms to set the contribution level and to nominate beneficiaries.

 

NCR Corporation and NCR Limited reserve the right to alter, amend or terminate
its pension plans at any time.

 

Company Vehicle:

 

In your capacity as an Officer you are eligible for a company vehicle.
Alternatively, you may opt to receive a vehicle allowance of £8,400 per annum,
taxed at source and paid monthly with your salary, either on joining NCR Limited
or at any time when your vehicle is due for renewal.

 

Details of the current vehicle scheme will be provided.

 

Holidays:

 

In addition to Statutory Public Holidays, you will be entitled to 25 days paid
holiday per annum. Your annual entitlement will accrue at a rate of 2 days (or
equivalent pro-rata part-time days) per full calendar month worked and will
increase by 1 day for every 5 years of service completed, to a maximum of 29
days after 25 years service.

 

Full details of the rules governing the taking and carryover of holidays are
provided within the relevant section of NCR Limited’s Employee Handbook.

 

Change in Control: You will be entitled to participate in the NCR Corporation
CIC Plan effective as of the Start Date. The plan is subject to amendment or
termination by NCR Corporation.

 

Non-Competition: By signing this Agreement, you agree that during your
employment with NCR Limited and for an eighteen (18) month period after
termination of employment for any reason (the “Restricted Period”), you will not
yourself or through others, without the prior written consent of the Board of
Directors of NCR Corporation, render services directly or indirectly to any
Competing Organization involving the development, manufacture, marketing,
advertising or services of any product, process, system or service of NCR
Corporation’s during the last three years of your NCR Limited employment.



--------------------------------------------------------------------------------

Malcolm Collins

January 26, 2006

Page 4

 

For purposes of this Agreement, “Competing Organization” means any organization
listed on Schedule B, as reasonably amended from time to time by the
Compensation Committee, in consultation with you, as well as any subsidiaries of
such companies that become stand-alone companies as a result of a spin-off, IPO
or similar restructuring transaction after the date of the last update to
Schedule B. The list of Competing Organizations on Schedule B hereto may be
amended from time to time by the Compensation Committee by written notice to
you, provided that (i) the number of companies shall not increase, (ii) any
companies shall be from among those entities treated as “Competing
Organizations” on the annual list prepared jointly by you and the Compensation
Committee pursuant to the Company’s policies and (iii) the list of Competing
Organizations shall not be changed in contemplation of your accepting an offer
to join any company.

 

Non-Solicitation/Non-Hire: By signing this Agreement, you agree that during the
Restricted Period, you will not yourself or through others, without the prior
written consent of the Board of Directors of NCR Corporation (i) directly or
indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of NCR Corporation or its associated companies, including NCR Limited,
to terminate their employment with or otherwise cease their relationship with
NCR Corporation or its associated companies, including NCR Limited, (provided
that you may serve as reference upon request with regard to a company with which
you are not affiliated and this provision shall not be violated by general
advertising not specifically targeted at employees of the Company), or
(ii) canvass or solicit business of the same nature that NCR Corporation or its
associated companies, including NCR Limited, is selling or providing to any firm
or company as of the date of your termination of employment with or from such
particular firm or company.

 

Confidentiality and Non-Disclosure: You agree that during the term of your
employment with NCR Limited and thereafter, you will not, except as you deem
necessary in good faith discretion to perform your duties hereunder or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding NCR Corporation or its
associated companies, including NCR Limited,. “Confidential Information” shall
mean information about NCR Corporation or its associated companies, including
NCR Limited,, and their respective clients and customers that is not available
to the general public or generally known in the industry and that was learned by
you in the course of your employment by NCR Limited, including (without
limitation) (i) any proprietary knowledge, trade secrets, ideas, processes,
formulas, cell lines, sequences, developments, designs, assays and techniques,
data, formulae, and client and customer lists and all papers, resumes, records
(including computer records), (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers, (iii) information regarding the skills and compensation of other
employees of NCR Corporation or its associated companies, including NCR Limited,
and (iv) the documents containing such Confidential Information; provided,
however, that any provision in any grant or agreement that limits confidential
disclosure shall not apply to the extent such information is publicly filed with
the United States Securities and Exchange Commission (the “SEC”). Your rolodex
and similar address books shall not be deemed Confidential Information if and to
the extent they contain only the names and contact information you have
personally used while employed (or acquired prior to employment hereunder) and
no other information that would otherwise be Confidential Information. You
acknowledge that such Confidential Information is specialized, unique in nature
and of great value to NCR Corporation and its associated companies, including
NCR Limited, and that such information gives NCR Corporation and its associated
companies, including NCR Limited, a competitive advantage. Upon the termination
of your employment for any reason whatsoever, you shall promptly deliver to NCR
Limited all documents, slides, computer tapes and disks (and all copies thereof)
containing any Confidential Information.

 

Breach of Restrictive Covenants: You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this
Agreement (the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the



--------------------------------------------------------------------------------

Malcolm Collins

January 26, 2006

Page 5

 

“Restrictive Covenants”) are reasonable and necessary for protection of NCR
Corporation and its associated companies’, including NCR Limited, legitimate
business interests, and you agree not to challenge the reasonableness of such
restrictions. You acknowledge that you have been represented by counsel in this
matter, and have had a full and fair opportunity to consider these restrictions
prior to your execution of this Agreement. You further acknowledge and agree
that you have received sufficient and valuable consideration in exchange for
your agreement to the Restrictive Covenants, including but not limited to your
salary, equity awards and benefits under this Agreement, and all other
consideration provided to you under this Agreement.

 

You further acknowledge and agree that if you breach the Restrictive Covenants,
NCR Corporation and its associated companies, including NCR Limited, will
sustain irreparable injury and may not have an adequate remedy at law. As a
result, you agree that in the event of your breach of any of the Restrictive
Covenants, NCR Corporation and its associated companies, including NCR Limited,
may, in addition to other remedies, bring an action or actions for injunction,
specific performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

Notice Period: If you wish to resign from NCR Limited, you must give three
months notice in writing irrespective of your length of service. NCR Limited may
at its discretion agree to make payment in lieu of all or part of this notice
period, in which case you would not be required to work during the period of
notice. During the period of notice, NCR Limited may require you to carry out no
duties, and may request that you remain at home and be available for work duties
as and when required during this period.

 

Should NCR Limited have reason to terminate your employment, other than as a
result of gross misconduct (cause), you are entitled to receive 3 months notice.

 

Dispute Resolution: In case of any dispute in connection with this Agreement,
both parties undertake to follow all available grievance and dispute resolution
procedures within NCR Corporation before seeking recourse to external legal
action in the UK or elsewhere.

 

Miscellaneous: You are required to work such hours as are reasonably necessary
for the proper performance of your duties. This Agreement is personal to you and
without the prior written consent of NCR Limited shall not be assignable by you
other than by will or the laws of descent and distribution. You may designate
one or more beneficiaries to whom any payments earned by and due to you will be
made in the event of your death by completing such form as the Board of
Directors of NCR Corporation or one of its committees authorizes for that
purpose. In the absence of any such designation, any such payments will be made
to your estate or personal representative. This Agreement shall inure to the
benefit of and be enforceable by your legal representatives, and shall inure to
the benefit of and be binding upon NCR Limited and its successors; provided,
however, that NCR Limited may only assign this Agreement to an acquirer of all
or substantially all of its assets and any such acquirer shall be required to
deliver to you an assumption in writing of NCR Limited’s obligations hereunder.

 

You hereby represent and warrant to the NCR Corporation and its associated
companies, including NCR Limited, that you are not party to any contract,
understanding, agreement or policy, whether or not written, with any previous
employer or otherwise, that would be breached by your entering into, or
performing services under, this Agreement, or, if you are a party to such a
contract, understanding, agreement or policy, you shall have obtained a written
acknowledgement from your previous employer (or such other party or parties)
such that your performance of services under this Agreement shall not be impeded
in any manner (other than confidentiality, nonsolicitation and noninterference
restrictions all as provided in your employment agreement with your prior
employer), or otherwise be subject to any claim, action or litigation by your
previous employer (or any other party or parties).

 

No provision of any restrictive covenant in any grant or other plan shall be any
broader than those set forth in this Agreement.



--------------------------------------------------------------------------------

Malcolm Collins

January 26, 2006

Page 6

 

Notwithstanding any other provision of this Agreement, NCR Limited may withhold
from any amounts payable hereunder, or any other benefits received pursuant
hereto, such minimum taxes as shall be required to be withheld under any
applicable UK-based law or regulation.

 

This Agreement reflects the entire agreement regarding the terms and conditions
of your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This Agreement is not an
employment contract, and should not be construed or interpreted as containing
any guarantee of continued employment or employment for a specific term. The
employment relationship at NCR Limited is by mutual consent
(employment-at-will), and NCR Limited or you may discontinue your employment
with or without cause at any time and for any reason or no reason.

 

Other Terms & Conditions of Employment:

 

The NCR Limited Employee Handbook contains standard company policies and
procedures. Section 1 covers those elements, including disciplinary, grievance
and absence procedures, which together with the Business Code of Conduct form
part of your contract of employment. A copy of the Handbook will be sent to you
once your acceptance is confirmed.

 

Variations:

 

NCR Corporation and its associated companies, including NCR Limited, reserve the
right to vary your terms and conditions of employment. Any changes will be
confirmed to you either by letter, general notice, or by the re-issue of your
contract of employment or amendment of this document or any accompanying
schedules.

 

Malcolm, I am very excited about the contributions, experience and vision you
can bring to NCR. The company is well positioned to be extremely successful, and
I am delighted to extend this opportunity for you to join my senior management
team and help us achieve that success.

 

/s/ William R. Nuti

--------------------------------------------------------------------------------

William R. Nuti, President & Chief Executive Officer

 

*********

 

Acceptance:

 

I confirm my acceptance and agreement to the above terms and conditions of
employment. I understand that this Statement and the published version of the UK
Employee Handbook, supersedes and replaces any other terms and conditions
previously communicated either verbally or in writing.

 

I confirm my date of commencement to be          March 1, 2006
                                        .

 

Signed:   

/s/ Malcolm Collins

--------------------------------------------------------------------------------

   Date: February 5, 2006

 

******